Judgment, Supreme Court, New York County (Renee A. White, J., at suppression hearing and colloquy relating to counsel; Michael A. Corriero, J., at jury trial and sentence), rendered June 15, 2005, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of dJ/s to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence supported the conclusion that defendant transferred an object to an apprehended buyer, and that the object contained cocaine.
Even assuming that, at the suppression hearing, defendant made an implicit request for assignment of new counsel, we conclude that the hearing court properly denied it. There was a series of colloquies during which defendant had ample opportunity to establish good cause for such a substitution but failed to do so (see People v Linares, 2 NY3d 507, 510 [2004]; People v Beriguette, 84 NY2d 978 [1994]; People v Sides, 75 NY2d 822 [1990]). Defendant’s implicit request was supported by nothing more than his unjustified lack of confidence in his attorney (see People v Morris, 21 AD3d 251 [2005], Iv denied 5 NY3d 831 [2005]). Concur—Andrias, J.E, Nardelli, Williams, Catterson and Moskowitz, JJ.